Citation Nr: 1213150	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-40 982	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active military service from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2008 and March 2010 from the above Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Hearing loss was not manifest during the Veteran's military service and was not manifest to a compensable degree within one year after his separation from service or indeed until many years thereafter.  Competent and credible evidence of a nexus between his current hearing loss and service is not of record. 

2.  Tinnitus was not manifest during the Veteran's military service and was not manifest until many years after his separation from service.  Competent and credible evidence of a nexus between his current tinnitus and service is not of record.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In pre-adjudication letters dated in June 2008 and November 2009, the RO informed the Veteran of its duty to assist him in substantiating his claims for service connection for bilateral hearing loss and tinnitus under the VCAA, and the effect of this duty upon these issues.  These letters also provided notice as to how disability ratings and effective dates are assigned.  Dingess, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of his claims for service connection for hearing loss and tinnitus.  Relevant in-service and post-service treatment reports are of record, and the Veteran was afforded VA examinations in September 2008 and March 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the March 2010 VA examination conducted in the current appeal is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the service connection claims adjudicated herein.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran maintains that he has hearing loss and tinnitus that are directly related to excessive noise exposure during service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

In addition, certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the present appeal, the Veteran maintains that his hearing loss and tinnitus are directly related to excessive noise exposure during service.  Specifically, he asserts that he was exposed to hazardous noise while trying to learn morse code in radio school and from driving trucks.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

Turning to the evidence of record, the Board finds that there is little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD 214 indicates that he served as a vehicle driver.  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  Thus, the Board concedes the Veteran's exposure to noise in service.  

However, neither hearing loss nor tinnitus was present at any time during service including at the time of discharge.  Service treatment records (STRs), including the Veteran's separation audiogram conducted in October 1966, are negative for complaints, findings or treatment for hearing loss, tinnitus, or other ear pathology.  See, e.g., March 2010 VA audiological evaluation report in which the examiner interpreted the audiogram results conducted in service as normal.  

The lack of evidence of in-service incurrence is not, however, the only shortcoming in this claim.  In this case, there are no pertinent records associated with the claims file until a private MRI report of the auditory canals in November 2000.  At that time, it was noted that the Veteran had a history of right-sided hearing loss and bilateral tinnitus.  Since the initial diagnosis of hearing loss occurred in 2000, 33 years after separation from service, it is impossible to grant service connection on the basis of the manifestation of a chronic disability within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  There is also no medical evidence linking the Veteran's hearing loss and tinnitus to his military service.  See Hickson, supra.  

In September 2008, the Veteran was referred for a VA audiological examination for the specific purpose of obtaining an opinion as to whether or not his current hearing loss and tinnitus could be related to service.  The examiner noted the claims file was unavailable for review.  The Veteran complained of bilateral hearing loss, which had become progressively worse.  He noted that he had difficulty hearing high pitched sounds and missed certain parts of conversations in the presence of competing noise.  The Veteran was unable to determine when he began to notice the hearing loss, however, he felt that it began during service as a result of military noise exposure from trucks, radio headsets, and the rifle range.  The Veteran denied any complaints of otalgia, otorrhea, dizziness, or general pain.  He also denied any complaints of tinnitus.  The examiner noted the Veteran served as an Army truck driver from 1965 to 1967 and had a post-service history of occupational noise exposure as a firefighter for 34 years, without the use of hearing protection.  The Veteran denied any history of recreational noise exposure.  

Puretone thresholds in the right ear were 30, 25, 55, 65, and 70 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) respectively, and for the left ear at the same frequencies were 25, 35, 55, 65, and 70 decibels.  Speech recognition was 90 percent in his right ear and 94 percent in his left ear.  The clinical impression was bilateral hearing loss.  The examiner concluded that based on the lack of proximity between the dates of service and the date of the evaluation, it was his opinion that the Veteran's hearing loss was not at least as likely as not related to his military service.  However if upon review of the claims file, evidence became available that provided a link between the hearing loss and service, then the opinion might change.  

In November 2009, the Veteran submitted a medical opinion from a private physician who noted treatment of the Veteran for hearing loss and tinnitus in 2000.  The physician essentially opined that because the Veteran was in the military, he was sure that at least some of his symptoms were attributable to noise exposure during his service.  

The Veteran was provided an additional VA examination in March 2010.  The examiner reviewed the claims file in its entirety, took a detailed history of the Veteran's military service (including the conceded military noise exposure), and noted his post-service occupational noise exposure, symptoms and complaints.  The Veteran's reports regarding the onset and etiology of his hearing loss remained unchanged.  Regarding his tinnitus, the Veteran noted that it caused him to rely on repetition and louder volume when listening.  He was unable to numerically rate its severity, but stated that it was "bothersome."  He noted the date of onset of his tinnitus as approximately 10 years ago.  On audiometric examination puretone thresholds in the right ear were 30, 35, 60, 65, and 70 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hz respectively, and for the left ear at the same frequencies were 25, 40, 60, 70, and 65 decibels.  Speech recognition was 88 percent in both ears.  

The examiner concluded that it was less likely as not that the Veteran's current tinnitus and hearing loss were incurred during military service.  The examiner explained that the Veteran had normal hearing at separation, with no ear or hearing complaints.  He also had a 34-year history of occupational noise exposure.  The examiner also concluded that it was as likely as not that the Veteran's current tinnitus was an associated symptom of his hearing loss.  He noted that the first documentation of tinnitus was in 2007, and the Veteran noted today that the tinnitus began 10 years ago, more than 30 years after discharge from service.  

In May 2010, the Veteran submitted a second medical opinion from a private audiologist who noted treatment of the Veteran in January 2000 for moderate sensorineural hearing loss and ringing in both ears.  Recently the Veteran had informed the audiologist of his history of longstanding high level noise exposure while in service in the military.  The audiologist noted that the risks of acquiring hearing loss, and the associated tinnitus, were greater for individuals who were routinely exposed to loud occupational noise over time.  As such it was his opinion that the Veteran's reported noise exposure during military service should be considered as a potential contributing factor to his current hearing loss, tinnitus perceptions, hearing function, and overall quality of life.  

After a review of the conflicting evidence in this case, the Board finds the March 2010 VA opinion highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's relevant medical history, as well as his history of both in-service and post-service noise exposure, and discussed the Veteran's symptoms in the context of that history.  As a result, the examiner was able to address fully the salient question as to the origin of the Veteran's current hearing loss and tinnitus and their relationship to military service.  

Careful consideration has also been given to the opinions of the private medical providers as to the nature and etiology of the Veteran's hearing loss and tinnitus.  The Board is cognizant that these examiners have treated the Veteran for hearing complaints in the past and thus should be well aware of his condition and the medical treatment for it.  Unfortunately, the opinions are considerably weakened by the fact that neither examiner made reference to the Veteran's post-service noise exposure as a firefighter, nor did they explain how it might have affected his hearing.  In addition, both examiners failed to address the lack of documented complaints of hearing loss or tinnitus in the STRs or to account for the more than 30-year gap in the medical record from the time of the Veteran's discharge from service in 1967 until the first documented symptoms in 2000.  

At best, the private opinions do little more than indicate the possibility that the Veteran's hearing loss is related to service and thus is entitled to minimal probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative).  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); and 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2010 VA examiner's conclusions, and, in light of the other evidence of record, that negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinions, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record. 

Consequently, the Board is unable to attribute the post-service development of the Veteran's hearing loss and tinnitus to his military service.  In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements.  His primary assertion is that his current hearing loss and tinnitus are related to noise exposure during service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to hazardous noise exposure with resulting ringing in the ears and decreased hearing, his opinion that his current hearing loss and tinnitus were caused by such injury, is outweighed by the more thoroughly explained and detailed opinion from the 2010 VA physician on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The fact that the Veteran was exposed to some degree of acoustic trauma during service is conceded, but that fact alone does not establish a basis for the grant of service connection for either disability adjudicated herein.  As noted previously, it is significant that the STRs reflect normal hearing, and that there is a prolonged period post service without hearing complaints or findings; both of these factors weigh against the Veteran's claims.  Likewise, the most probative evidence of record is the 2010 VA opinion which conclusively found no etiological relationship between the noise exposure in service and the subsequent development of hearing loss and tinnitus.  

Accordingly, the preponderance of the evidence is against both claims and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


